                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

KRISTY TONEY,                                     )
                            Plaintiff,            )
                                                  )      No. 1:18-cv-37
-v-                                               )
                                                  )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                  )
                      Defendant.                  )
                                                  )

  ORDER ADOPTING REPORT AND RECOMMENDATION AND AFFIRMING
                   COMMISSIONER'S DECISION

       This lawsuit is an appeal of the final decision denying Social Security disability

benefits. The magistrate judge issued a report recommending the Commissioner's decision

be affirmed. (ECF No. 14.) Plaintiff Kristy Toney filed objections. (ECF No. 14.) Having

reviewed the objections de novo, the report and recommendation will be adopted.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       Objection 1 – The ALJ failed to properly weigh the medical opinion evidence

       Plaintiff argues the ALJ failed to give sufficient weight to the medical opinion of Dr.

Gottlieb, a treating physician. The relevant discussion occurs on page 10 of the ALJ's opinion
(ECF No. 7-2 PageID.83.)          The magistrate judge concluded that multiple physical

examinations supported the ALJ's analysis. In her objection, Plaintiff points to multiple

pages of the administrative record where she claims there is objective evidence to support

Dr. Gottlieb's opinion.

       This objection is overruled. The ALJ identified multiple reasons to give Dr. Gottlieb's

opinion "little weight." On a questionnaire, Dr. Gottlieb identified medical issues at a portion

of Plaintiff's spine, L4 through S1, as the source of the Plaintiff's physical limitations. Before

discussing Dr. Gottlieb's opinion, the ALJ summarized Plaintiff's medical history, including

her most recent physical examinations. While not explicitly referring to those physical

examinations, the ALJ identified the observations from those physical exams as some of the

reasons for discounting Dr. Gottlieb's opinions. Plaintiff could walk with a limp (antalgic

gait) and had full strength in her upper and lower extremities. And, the objective evidence

showed Plaintiff was neurologically intact, her lumbar fusion was stable, her degeneration

was mild, and she could manage her symptoms with medications and injections. In other

words, the abnormalities Plaintiff identifies as supporting Dr. Gottlieb's opinion are

inconsistent with the manner in which Plaintiff physically presented to other medical

professionals. The ALJ's conclusion is adequately supported by the record.

       On this same objection, the ALJ's use of the word conservative to describe Plaintiff's

course of treatment does not constitute an error that requires a different outcome. The ALJ

acknowledged that Plaintiff received and would continue to receive treatment, although was

not a candidate for surgery.




                                                2
       Objection 2 – The ALJ failed to properly determine Plaintiff's residual functional

capacity (RFC)

       Plaintiff argues the ALJ failed to cite any specific medical facts to support Plaintiff's

RFC. The magistrate judge concluded otherwise, finding that the ALJ did evaluate the

medical evidence to form an assessment of her RFC. In her objection, Plaintiff argues the

ALJ's decision is insufficient to permit a meaningful review.

       This objection is overruled. The ALJ's discussion of Plaintiff's RFC spans almost

seven pages. The ALJ accurately summarized the medical record, including multiple

physical exams. At the conclusion of this section of the decision, the ALJ summarizes

Plaintiff's physical abilities and limitations. The ALJ's decision is supported by the medical

record. And, the decision is sufficient to permit a meaningful review.

       Objection 3 – The ALJ failed to properly evaluate Plaintiff's testimony

       Plaintiff argues the ALJ did not offer a single good reason to discount Plaintiff's

subjective allegations. The ALJ concluded that the objective evidence did not support

Plaintiff's own descriptions of her limitations. The magistrate judge found that the ALJ's

resolution of Plaintiff's credibility was supported by the record. Plaintiff objects.

       This objection is overruled. Plaintiff simply disagrees with both the ALJ and the

magistrate judge. The ALJ did identify medical evidence in the record that he found

inconsistent with Plaintiff's subjective allegations. That passage was quoted at length in the

report and recommendation. Under these circumstances, this Court will not disturb the

ALJ's credibility determination.




                                               3
       For these reasons, the Report and Recommendation (ECF No. 14) is ADOPTED as

the Opinion of this Court. Plaintiff's appeal of the denial of disability benefits is DENIED

and the decision of the Commissioner is AFFIRMED.

       IT IS SO ORDERED.

Date: January 9, 2019                                /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             4
